DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending, of which Claims 2, 9, 11, 12 and 14 are withdrawn from consideration as directed to a non-unelected invention.  Claims 1, 3-8, 10 and 13 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 13, drawn to an endoscope device, classified In A61B1/00186 and H04N5/2256, for example.
II. Claim 14, drawn to an image synthesis method, classified in A61B1/0005 and A61B1/00009, for example.

Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as an industrial endoscope or an automobile to determine lane .
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application also contains claims directed to the following patentably distinct species of the methodology: 
The first embodiment of Fig(s). 6-8;
The second embodiment of Fig(s). 9A-10; and 
The third embodiment of Fig(s). 11A-12.
The species are independent or distinct because they require different parts with different specifications and configurations thereof.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the time division and spatial division and beam splitting systems require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Hopeton Walker on 16 November 2021, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-13 and subspecies a, Claims 1, 3-8, 10 and 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 9, 11, 12 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“reflection-presence image acquisition unit” in Claim 1;
“reflection-absence image acquisition unit” in Claim 1;
“synthesis processing unit” in Claim 1;
“luminance correction unit” in Claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “reflection-presence image acquisition unit” and “reflection-absence image acquisition unit” and “synthesis processing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For example, Fig. 6 illustrates black boxes labelled “reflection-presence image acquisition unit” and “reflection-absence image acquisition unit” but gives no indication as to what is in the black boxes.  Paragraph [0070] describes the basic black box connectivity as “shown in FIG. 6, image information acquired in the imaging section 200 is sent to a reflection-presence image acquisition unit 650 and a reflection-absence image acquisition unit 660. In the reflection-presence image acquisition unit 650, the reflection-presence image produced from the normal pixel 206 is acquired. In addition, in the reflection-absence image acquisition unit 660, the reflection-absence image is acquired from the polarization pixel 204. The acquired reflection-presence image and reflection-absence image are synthesized in a synthesis processing unit 700” but does not say when the units are.  Are they cameras? Filters? Image processors? Memories? Some type of hardware that converts the format of the images received? Also, Fig. 6 illustrates a black box labeled 700 “synthesis processing unit” but gives no indication as to what is in the black box.  Moreover, the synthesis processing unit receives information from the “reflection-presence image acquisition unit” and “reflection-absence image acquisition unit” which are themselves not structurally defined, as noted above.  Further, paragraph [0084] states “The reflection-absence image and the reflection-presence image acquired in an imaging section 200 are acquired in a reflection-presence image 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the reflection-presence image acquisition unit acquires the reflection-presence image from a normal pixel in which the second polarizer is not arranged” and “the reflection-absence image acquisition unit acquires the reflection-absence image from the polarization pixel in which the second polarizer is arranged.” It is unclear how an image is acquired from a polarization pixel.  For the purposes of examination, the limitations are interpreted as “the reflection-presence image acquisition unit acquires the reflection-presence image pixel corresponding to a normal pixel in which the second polarizer is not arranged” and “the reflection-absence image acquisition unit acquires the reflection-absence image pixel corresponding to the polarization pixel in which the second polarizer is arranged.”   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori et al. (US PG PUB 2014/0362200; hereinafter “Kanamori”).
As to Claim 1, Kanamori discloses an endoscope device (e.g., Fig. 6, paragraph [0065]) comprising:
a reflection-presence image acquisition unit (e.g., 204, Fig. 6, paragraph [0088] “polarization image capturing mode”) that acquires a reflection-presence image containing a specular reflection (see e.g., paragraph [0068] describing the details of specular reflection; also see paragraph [0117] describing polarization image capturing mode and specular reflection) component from a subject (e.g., paragraph [0084] “When transmitted through an illuminating filter 200, each of these light beams turns into either a polarized light beam or a non-polarized light beam. Then, the light beam is further transmitted through an illuminating lens 107 and irradiates the surface of a viscera mucosa 111 that is the object as a polarized or non-polarized illuminating light beam 117. The light 113 reflected from the object is imaged onto the monochrome broadband polarization image sensor 115 through an objective lens 109”);
a reflection-absence image acquisition unit (e.g., 202, Fig. 6, paragraph [0088] “normal image capturing mode”) that acquires a reflection-absence image not containing the specular reflection (e.g., since the light is not polarized, there is no association specular reflection, see paragraphs [0068] and [0069] describing the phenomenon with respect to depressions) component from the subject (e.g., paragraph [0084] “When transmitted through an illuminating filter 200, each of these light beams turns into either a polarized light beam or a non-polarized light beam. Then, the light beam is further transmitted through an illuminating lens 107 and irradiates the surface of a viscera mucosa 111 that is the object as a polarized or non-polarized illuminating light beam 117. The light 113 reflected from the object is imaged onto the monochrome broadband polarization image sensor 115 through an objective lens 109”); and
a synthesis processing unit (e.g., synthesizing section 206, Fig. 6, paragraph [0088]) that performs synthesis of the reflection-presence image and the reflection-absence image (e.g., paragraph [0141] describing generation of an image based on three stored images each obtained as described and cited above with respect to the first two claimed limitations of the reflection-presence image and the reflection-absence image).
As to Claim 3, Kanamori discloses the endoscope device according to Claim 1, as discussed above.
Kanamori further discloses wherein on a basis of luminance of the reflection-presence image, the synthesis processing unit performs the synthesis such that a use rate of the reflection-presence image is made lower as the luminance of the reflection-presence image is higher (e.g., paragraph [0126] “setting a mask that specifies a center pixel and surrounding pixels such as any of the ones shown in FIG. 17 (in which examples of 3×3 pixels, 5×5 pixels and 7×7 pixels are shown) with respect to the image that has gone through the smoothing processing and by calculating the differential value Δ between the average of the pixel values Vkl of surrounding N=8 pixels, N=16 pixels, or N=24 pixels and the center pixel value Cij” and [0127]).
As to Claim 4, Kanamori discloses the endoscope device according to Claim 1, as discussed above.
Kanamori further discloses wherein on a basis of a difference between luminance of the reflection-presence image and luminance of the reflection-absence image, the synthesis processing unit performs the synthesis such that a use rate of the reflection-presence image is made lower as the difference is larger (paragraph [0079] “…if a polarized light in the crossed Nicols state is imaged in the polarization image capturing mode and if the polarization direction of the polarized light source is nearly parallel to the depressions (grooves) of the object, then the light intensity will be higher than in the surrounding region and the depressions can be sensed clearly”).
As to Claim 5, Kanamori discloses the endoscope device according to Claim 1, as discussed above.
Kanamori further discloses wherein the synthesis processing unit includes a luminance correction unit (e.g., 204, Fig. 6, paragraph [0088], Fig. 16) that sets luminance of the reflection-absence image to luminance of the reflection-presence image (e.g., paragraph [0069], paragraph [0129] - [0131] describing enhancing the color blue component of a pixel to match to compensate for depressions (and projections) in the target).
As to Claim 6, Kanamori discloses the endoscope device according to Claim 1, as discussed above.
Kanamori further discloses wherein the synthesis processing unit performs the synthesis for each area or each pixel of an image (e.g., paragraph [0126], [0127], [0131]).
As to Claim 7, Kanamori discloses the endoscope device according to Claim 1, as discussed above.
Kanamori further discloses a first polarizer (e.g., 200, Fig. 6) that changes light emitted from a light source unit to linearly polarized light, and causes the linearly polarized light to be incident on the subject [e.g., paragraph [0073] describing light from a light source is linearly polarized to create S and P polarized light for crossed Nicols images; and paragraph [0084] “When transmitted through an illuminating filter 200, each of these light beams turns into either a polarized light beam or a non-polarized light beam” and “Then, the light beam is further transmitted through an illuminating lens 107 and irradiates the surface of a viscera mucosa 111 that is the object as a polarized or non-polarized illuminating light beam 117”); and 
a second polarizer (e.g., polarization image sensor 115, Fig. 6, and Fig. 9 illustrating the different polarizers in the pixels; paragraph [0084]) that transmits a light beam reflected from the subject (e.g., paragraph [0084] “The light 113 reflected from the object is imaged onto the monochrome broadband polarization image sensor 115 through an objective lens 109”), and has a different polarization angle from the first polarizer (e.g., paragraph [0094] “the image sensor 115 itself is a monochrome image sensor, and the polarizer is arranged in each pixel” so since there are at least 4 different angles of polarizers (fig. 9, paragraph [0093]) in each pixel of the images sensor then at least one of them is different from the polarization angle of the polarizer in 200 since polarizer 200 cannot have 4 different angles).
As to Claim 10, Kanamori discloses the endoscope device according to Claim 7, as discussed above.
Kanamori further discloses wherein the second polarizer is arranged in a polarization pixel of a plurality of pixels (e.g., paragraph [0095], Fig. 9 whereby the second polarizer is one of the four pixels of unit 801),
 the reflection-presence image acquisition unit acquires the reflection-presence image from a normal pixel in which the second polarizer is not arranged (e.g., another polarizer may be arranged in the normal pixel under the claim language, so long as it is not the second polarizer -accordingly, the other pixels of 115 meet the claim limitation), and 
(e.g., an image is obtained on the image capturing plane of image sensor 115, paragraph [0093], Fig. 11A, paragraph [0107]).
As to Claim 13, Kanamori discloses the endoscope device according to Claim 7, as discussed above.
Kanamori further discloses wherein an optical axis of a light beam incident on the subject is parallel to an optical axis of a light beam reflected from the subject (e.g., paragraph [0161] “the illuminating angle and the image capturing angle with respect to the object are almost equal to each other in an endoscope” also see Fig. 6).

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US PG PUB 2012/0013722; hereinafter “Wong”).
As to Claim 1, Wong discloses an endoscope device comprising:
a reflection-presence image acquisition unit (e.g., 30 or 32, Fig. 4A, paragraph [0087] “reflectance light in the return path and sensed by camera 30 or 32 is predominantly back-scattered light, that portion of the reflectance that is desirable for combination with the fluorescence image data”) that acquires a reflection-presence image containing a specular reflection component from a subject (e.g., reflectance image described in paragraph [0088] and [0089], in view of paragraph [0064]);
(e.g., 15, Fig. 4A, paragraph [0087] “A long-pass filter 15 in the path of returned light from the tooth is treated to attenuate ultraviolet and shorter wavelength visible light (for example, light over the blue portion of the spectrum, centered near about 405 +/−40 nm) and to pass longer wavelength light”) that acquires a reflection-absence image not containing the specular reflection component from the subject (e.g., fluorescence image data); and
a synthesis processing unit that performs synthesis of the reflection-presence image and the reflection-absence image (e.g., 38, Fig. 3, paragraph [0070] “processing apparatus 38 obtains and processes the reflectance and fluorescence image data and forms a FIRE image 60”).
As to Claim 7, Wong discloses the endoscope device according to Claim 1, as discussed above.
Wong further discloses a first polarizer (e.g., polarizer 42, Fig. 4A, paragraph [0087]) that changes light emitted from a light source unit (e.g., 12, Fig. 1, paragraph [0069] “An illumination source or light source 12”) to linearly polarized light (e.g., paragraph [0087] “Polarizer 42 transmits linearly polarized incident light”), and causes the linearly polarized light to be incident on the subject (e.g., paragraph [0069] “An illumination source or light source 12 directs an incident illumination…toward tooth 20”); and 
a second polarizer (e.g., polarizer 44, Fig. 4A, paragraph [0087]) that transmits a light beam reflected from the subject, and has a different polarization angle from the first polarizer (paragraph [0087] “An optional analyzer 44 may also be provided in the return path of image-bearing light from tooth 20 as a means to minimize the specular reflectance component. (Analyzer 44 is simply a polarizer oriented with its polarization axis at 90° with respect to that of polarizer 42”)).
As to Claim 8, Wong discloses the endoscope device according to Claim 7, as discussed above.
Wong further discloses wherein the second polarizer has a polarization angle orthogonal to a polarization angle of the first polarizer (e.g., paragraph [0128], “It is instructive to note that analyzer 44 is a polarizer with its transmission axis orthogonal to the transmission axis of polarizer 42”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAT. NO. 5,929,443 to Alfano et al. disclosing illuminating light is linearly polarized, the pair of complementary polarization components are preferably the parallel and perpendicular components to the polarized illuminating light, and the image may be formed by subtracting the perpendicular component from the parallel component, by taking a ratio of the parallel and perpendicular components or by using some combination of a ratio and difference of the parallel and perpendicular components.
US PAT. NO. 6,587,711 to Alfano et al. disclosing a first polarizer disposed in the barrel portion of the housing and then through the glass cover to illuminate a desired object. Reflected light from the object entering the housing through the glass cover is passed through a second polarizer, which is adjustably mounted in 
US PG PUB 2010/0026785 to Soto-Thompson et al. disclosing high resolution digital video colposcope with built-in polarized LED illumination and computerized clinical data management system using cross-polarization to produce bright, high-resolution digital images with and without glint
US PG PUB 2012/0249752 to Baba disclosing a first lens group disposed on a subject side of a diaphragm in the vicinity of which two polarizers that polarize light from a subject are disposed, the polarizers being first and second polarizers whose polarization directions are perpendicular to each other; a second lens group disposed on the side of the diaphragm where an imaging device is present, over a photodetection surface of which third and fourth polarizers are disposed, the third and fourth polarizers having polarization directions parallel to the polarization direction of the first and second polarizers, respectively; and an image processor that produces stereoscopic images based on image data produced by converting light incident on the imaging device through the first lens group and the second lens group
US PAT. NO. 6,503,195 to Keller et al. disclosing a polarizing beam splitter 608. The polarizing beam splitter 608 linearly polarizes the light before the light impacts a reflective display 610, such as a ferro-reflective LCD. The display 610 produces reflective patterns under control of the image processor/controller 104. The polarized light from the polarizing beam splitter 608 reflects from the patterns 
US PG PUB 2015/0374210 to Durr et al. disclosing reducing the specular reflections is to have the electromagnetic emission of the sources and the detection of the imaging system in orthogonal polarization modes, so that light that is specularly reflected will not be detected due to the symmetrical preservation of its polarization upon reflection and its cancelation before detection. Light that is diffusively reflected in the surface of the sample will lose and randomize its polarization, enabling it to be detected
US PG PUB 2010/0283883 to Sato et al. disclosing A method for performing an area division for the surface of an object as described above can be realized based on the difference in polarization characteristics between specular reflection and diffuse reflection.  Since the specular reflection component occurs from surface reflection, the polarization characteristics of the incident light are maintained. Therefore, it is observed as the polarized component of the brightness observed by the camera.  Since the diffuse reflection occurs through repeated scattering, the polarization characteristics of the incident light have 
US PG PUB 2014/0300721 to Imamura et al. disclosing a polarized light source which emits illuminating light including a component of light that oscillates parallel to a first polarization axis; an image capturing unit IP which is configured to get simultaneously first, second, third and fourth pieces of image information S101, S102, S104 including pieces of information about light beams that fall within first, second, third and fourth wavelength ranges, respectively, based on light beams that have returned at the same point in time from an object that is irradiated with the illuminating light, the light beam falling within the fourth wavelength range having been emitted from the polarized light source and reflected from the object, oscillating parallel to a second polarization axis that is different from the first polarization axis, and belonging to the same wavelength range as the component of the illuminating light; a first arithmetic processing section S201 which is configured to generate a first piece of color image information S301 based on the first, second and third pieces of image information; and a second arithmetic processing section S202 which is configured to generate a second piece of color image information S302 by synthesizing each of the first, second and third pieces of image information with the fourth piece of image information
US PG PUB 20150138432 to Takabatake et al. disclosing details about specular reflection 
US PG PUB 20130135453 to Kanamori disclosing a polarized light source which sequentially illuminates an object with three or more plane polarized light rays; 
US PG PUB 20120147165 to Yoshino et al. disclosing details about “bright spots” and reducing specular reflection with polarization
US PG PUB 20100268069 to Liang disclosing an analyzer with its polarization axis orthogonal to the polarizer of a polarized fringe projection imaging apparatus
US PG PUB 20120013722 to Liang disclosing an analyzer with its polarization axis orthogonal to the polarizer of a polarized fringe projection imaging apparatus
US PG PUB 20090181339 to Liang disclosing an analyzer with its polarization axis orthogonal to the polarizer of a polarized fringe projection imaging apparatus
US PG PUB 20100311005 to Liang disclosing an analyzer with its polarization axis orthogonal to the polarizer of a polarized fringe projection imaging apparatus
US PG PUB 20080090198 to Liang disclosing an analyzer with its polarization axis orthogonal to the polarizer of a polarized fringe projection imaging apparatus
US PG PUB 20140350365 to Sato disclosing time division
US PG PUB 20140293091 to Rhoads et al. disclosing details about specular reflection
US PG PUB 20090244537 to Murooka et al. disclosing Specifically speaking, the image generating section 400 generates the combination image by overlaying the shape change image onto the internal image generated by the internal image 
US PG PUB 20150141753 to Kanamori disclosing details of polarization and imaging

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795